Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 15, 2018

                                       No. 04-18-00447-CR

                                      Raul Daniel NORRIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9017
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER
        The court reporter’s record was due October 10, 2018, but was not filed. On the due
date, the reporter, Ms. Minnie Cadena, filed a notification of late record stating the record was
not filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare
the record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record. Appellant has retained appellate counsel.

       Accordingly, we ORDER appellant to provide written proof to this court on or before
October 22, 2018 that either: (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to have the reporter’s record furnished
without charge. See TEX. R. APP. P. 20.2. If appellant fails to respond within the time
provided, appellant’s brief will be due in this court on or before November 13, 2018, and
the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court